Gray, C. J.
Both points in this case are governed by previous decisions. The assignment in insolvency, having been executed since the St. of 1880, c. 246, § 7, took effect, is controlled by its provisions, and does not dissolve an attachment made more than four months before the commencement of the proceedings. O'Neil v. Harrington, 129 Mass. 591. The insolvent law of the Commonwealth, differing in this respect from *480the recent bankrupt act of the United States, leaves the question whether a continuance shall be granted, so as to enable the debtor to obtain and plead a certificate of discharge, to the discretion of the court in which the action is pending. Barker v. Haskell, 9 Cush. 218. Exceptions overruled.